Exhibit 10.1

 

ALLIANT TECHSYSTEMS INC. DEFINED BENEFIT
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

As Amended and Restated Effective July 1, 2013

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC. DEFINED BENEFIT
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

INTRODUCTION

1

1.1.

Purposes of Plan

1

1.2.

History

1

1.3.

Adoption of Plan

3

SECTION 2

PLAN NAME

4

SECTION 3

PARTICIPATING EMPLOYEES

4

3.1.

Participating Employees

4

3.2.

Applicable Pension Plans

5

3.3.

Overriding Exclusion

5

SECTION 4

BENEFITS PAYABLE

5

4.1.

Benefit for Participating Employees

5

 

4.1.1.  Amount of Benefit

5

 

4.1.2.  Form of Payment

6

4.2.

Benefit to Beneficiaries

9

 

4.2.1.  Amount of Benefit

9

 

4.2.2.  Form of Payment

10

4.3.

Special Rule for CECP

10

4.4.

Vesting

11

4.5.

General Distribution Rules

11

 

4.5.1.  Section 162(m) Determination

11

 

4.5.2.  Exception for Small Benefits

11

SECTION 5

FUNDING

12

5.1.

Funding

12

5.2.

Corporate Obligation

12

SECTION 6

GENERAL MATTERS

12

 

i

--------------------------------------------------------------------------------


 

6.1.

Amendment and Termination

12

6.2.

Limited Benefits

13

6.3.

Spendthrift Provision

13

6.4.

Errors in Computations

13

6.5.

Correction of Errors

13

SECTION 7

FORFEITURE OF BENEFITS

14

SECTION 8

DETERMINATIONS AND CLAIMS PROCEDURE

15

8.1.

Determinations

15

8.2.

Claims Procedure

15

 

8.2.1.  Original Claim

15

 

8.2.2.  Review of Denied Claim

15

 

8.2.3.  General Rules

16

8.3.

Limitations and Exhaustion

16

 

8.3.1.  Limitations

16

 

8.3.2.  Exhaustion Required

17

SECTION 9

PLAN ADMINISTRATION

17

9.1.

Committee

17

9.2.

Senior Vice President of Human Resources

17

9.3.

PRC

18

9.4.

Delegation

18

9.5.

Conflict of Interest

18

9.6.

Administrator

18

9.7.

Service of Process

18

9.8.

Expenses

18

9.9.

Tax Withholding

19

9.10.

Certifications

19

9.11.

Rules and Regulations

19

SECTION 10

 

19

10.1.

Defined Terms

19

10.2.

ERISA Status

19

10.3.

IRC Status

19

 

ii

--------------------------------------------------------------------------------


 

10.4.

Effect on Other Plans

19

10.5.

Disqualification

19

10.6.

Rules of Document Construction

20

10.7.

References to Laws

20

10.8.

Effect on Employment

20

10.9.

Choice of Law

20

 

APPENDIX A

ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR CECP
PARTICIPANTS

A-1

APPENDIX B

ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR BENEFITS IN
EXCESS OF LIMITS UNDER TAX REFORM ACT OF 1986

B-1

APPENDIX C

ALLIANT TECHSYSTEMS INC. DEFERRED COMPENSATION PLAN

C-1

APPENDIX D

CORDANT TECHNOLOGIES INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

D-1

APPENDIX E

INDIVIDUAL EMPLOYMENT AGREEMENTS

E-1

APPENDIX F

SPECIAL SERP BENEFIT

F-1

 

iii

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC. DEFINED BENEFIT
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated July 1, 2013

 

SECTION 1

 

INTRODUCTION

 

1.1.                                        Purposes of Plan.  The purposes of
the Alliant Techsystems Inc. Defined Benefit Supplemental Executive Retirement
Plan (formerly known as the “Alliant Techsystems Inc. Supplemental Executive
Retirement Plan”) are:  (1) to restore the benefit amounts that would be payable
to select participants in certain tax-qualified defined benefit pension plans
sponsored by Alliant Techsystems Inc. (“Alliant”) as described in Section 3.2
hereof (the “Pension Plans”) absent the limitations in sections 401(a)(17) and
415 of the Internal Revenue Code of 1986, as amended (the “Code”), and absent a
participant’s election to voluntarily defer compensation, (2) to pay frozen
benefits under certain frozen plans as described in Appendix B, Appendix C and
Appendix D, and (3) in certain cases, to provide additional benefits pursuant to
employment agreements or other similar agreements between Alliant and employees
who are members of a select group of management or highly compensated employees
as described in Appendices E and F.

 

1.2.                                        History.  Alliant has heretofore
adopted tax-qualified defined benefit Pension Plans called:  “ALLIANT
TECHSYSTEMS INC. PENSION AND RETIREMENT PLAN,” “ALLIANT TECHSYSTEMS INC.
RETIREMENT INCOME PLAN (GOCO),” “ALLIANT LAKE CITY RETIREMENT PLAN” and the
“THIOKOL PROPULSION PENSION PLAN” (the “Pension Plans”) for the purpose of
providing retirement benefits to certain of its employees and employees of
certain affiliates.  The Pension Plans are subject to the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”), and are intended to qualify
under section 401(a) of the Code.  By operation of section 401(a) of the Code,
benefits under the Pension Plans are restricted so that they do not exceed
maximum benefits allowed under section 415 of the Code.  In addition, the
maximum amount of annual compensation which may be taken into account for any
plan participant may not exceed a fixed dollar amount which is established under
section 401(a)(17) of the Code.

 

In 1990, Alliant was spun-off from Honeywell Inc. and, in connection therewith,
established the Alliant Techsystems Inc. Retirement Plan as a “spin-off” from
the Honeywell Inc. Retirement Benefit Plan.  Effective September 28, 1990, for
the purpose of paying the benefits Participating Employees would have been
entitled to if Code section 415 and Code section 401(a)(17) limitations were not
in effect and, also, to pay certain employees transferred from Honeywell Inc.
benefits already accrued under the nonqualified plans sponsored by Honeywell
Inc., Alliant adopted a plan known as the “ALLIANT TECHSYSTEMS INC.
SUPPLEMENTARY RETIREMENT PLAN (SRP)” by adoption of a document entitled the
“Honeywell Supplementary Retirement Plan (SRP),” and a plan known as the
“ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR
COMPENSATION IN EXCESS OF $200,000 ($200K SERP)” by adoption of a document
entitled the “Honeywell

 

--------------------------------------------------------------------------------


 

Supplementary Executive Retirement Plan for Compensation in Excess of $200,000
($200K SERP) (Amended through April 17, 1990).”  In addition, Alliant adopted a
plan known as the “ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT
PLAN FOR CECP PARTICIPANTS” by adoption of a document entitled the “Honeywell
Supplementary Executive Retirement Plan for CECP Participants (Amended Through
April 17, 1990)” as a frozen plan with benefits only for certain employees
acquired from Honeywell Inc. who were participants in the Plan while employed by
Honeywell Inc.  Alliant also adopted a plan known as the “ALLIANT TECHSYSTEMS
INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR BENEFITS IN EXCESS OF LIMITS
UNDER TAX REFORM ACT OF 1986” by adoption of a document entitled the “Honeywell
Supplementary Executive Retirement Plan for Benefits in Excess of Limits under
Tax Reform Act of 1986” as a frozen plan with benefits only for certain
employees acquired from Honeywell Inc. who were participants in the Plan while
employed by Honeywell Inc.

 

Pursuant to the subsequent acquisition of certain assets, employees and pension
plan assets and obligations from Hercules Incorporated (the “Hercules
Acquisition”), effective March 15, 1995, Alliant adopted a plan known as the
“ALLIANT TECHSYSTEMS INC. AEROSPACE PENSION RESTORATION PLAN” by adoption of the
portion of a document entitled the “Hercules Employee Pension Restoration Plan
Effective October 1, 1990” that provides benefits based on the Hercules
Incorporated Retirement Income Plan and its successor plans, including the
Hercules Incorporated Retirement Income Plan (Government-Owned,
Corporation-Operated) and the Hercules Incorporated Pension Plan.

 

Alliant also adopted, pursuant to the Hercules Acquisition, the ALLIANT
TECHSYSTEMS INC. DEFERRED COMPENSATION PLAN (a plan which is memorialized in a
document entitled the “Hercules Deferred Compensation Plan”) as a frozen plan
with frozen benefits for certain employees acquired from Hercules Incorporated.

 

Effective September 1, 1999, Alliant adopted a nonqualified deferred
compensation plan known as the “ALLIANT TECHSYSTEMS INC. MANAGEMENT DEFERRED
COMPENSATION PLAN” which provides that certain employees can voluntarily defer
compensation pursuant to a prior irrevocable agreement.  Effective as of January
1, 2003, Alliant amended and restated its nonqualified deferred compensation
plan by the adoption of a document entitled “ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN.”

 

Pursuant to the acquisition of certain assets, employees and pension plan assets
and obligations from Alcoa, Inc. (the “Thiokol Acquisition”), Alliant adopted a
plan known as the THIOKOL CORPORATION EXCESS PENSION PLAN (a plan which is
memorialized in a document entitled “Thiokol Corporation Excess Pension Plan
(Restated Effective October 1, 1990)”) that provides benefits based on the
Thiokol Propulsion Pension Plan for certain Thiokol Propulsion employees
acquired from Alcoa, Inc.  The Thiokol Corporation Excess Pension Plan shall be
merged with and into this Alliant Techsystems Inc. Supplemental Executive
Pension Plan effective January 1, 2003.

 

Alliant also adopted, pursuant to the Thiokol Acquisition, the CORDANT
TECHNOLOGIES INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (a plan which is
memorialized in a document entitled “CORDANT TECHNOLOGIES INC. SUPPLEMENTAL
EXECUTIVE

 

2

--------------------------------------------------------------------------------


 

RETIREMENT PLAN Amended and Restated Effective July 22, 1999”), as a frozen plan
with frozen benefits for certain employees acquired from Alcoa, Inc.  The
Cordant Technologies Inc. Supplemental Executive Retirement Plan was merged with
and into this Alliant Techsystems Inc. Supplemental Executive Pension Plan
effective January 1, 2003.

 

1.3.                                        Adoption of Plan.  Effective January
1, 2003, Alliant adopted a document entitled “ALLIANT TECHSYSTEMS INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN” as a complete amendment and restatement
of the Alliant Techsystems Inc. Supplementary Retirement Plan, the Alliant
Techsystems Inc. Supplementary Executive Retirement Plan for Compensation in
Excess of $200,000, the Alliant Techsystems Inc. Supplementary Executive
Retirement Plan for CECP Participants, the Alliant Techsystems Inc.
Supplementary Executive Retirement Plan for Benefits in Excess of Limits under
Tax Reform Act of 1986, the Alliant Techsystems Inc. Aerospace Pension
Restoration Plan, the Alliant Techsystems Inc. Deferred Compensation Plan, the
Thiokol Corporation Excess Pension Plan and the Cordant Technologies Inc.
Supplemental Executive Retirement Plan for employees who retire, die or
otherwise terminate employment on or after January 1, 2003.

 

The Alliant Techsystems Inc. Supplementary Executive Retirement Plan for CECP
Participants is attached as Appendix A and incorporated herein for purposes of
paying the benefits due thereunder, effective January 1, 2003.  It applies only
to those Participating Employees who were participants in the Honeywell Inc.
CECP Plan and who are entitled to a “grandfathered” benefit under the Alliant
Techsystems Inc. Retirement Plan.

 

The Alliant Techsystems Inc. Supplementary Executive Retirement Plan for
Benefits in Excess of Limits under Tax Reform Act of 1986 is attached as
Appendix B and incorporated herein for purposes of paying the benefits due
thereunder, effective January 1, 2003.  It applies only to those Participating
Employees who were participants in such plan and who are entitled to a
“grandfathered” benefit under Alliant Techsystems Inc. Retirement Plan.

 

The Alliant Techsystems Inc. Deferred Compensation Plan is attached as Appendix
C and incorporated herein for purposes of paying frozen benefits for certain
employees acquired from Hercules Incorporated.

 

The Cordant Technologies Supplemental Executive Retirement Plan is attached as
Appendix D and incorporated herein for purposes of paying any benefit
obligations acquired under that plan, which will be paid hereunder.

 

This Plan is amended and restated effective January 1, 2005 to comply with
section 409A of the Code, to add certain benefits/distribution options for
persons in Schedules 1 and 2, and to provide certain additional benefits as
described in Appendix F.

 

This Plan is amended and restated effective July 1, 2013 to rename it the
“ALLIANT TECHSYSTEMS INC. DEFINED BENEFIT SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN” and to reflect certain changes to the Pension Plans.

 

3

--------------------------------------------------------------------------------


 

SECTION 2

 

PLAN NAME

 

This plan shall be referred to as the ALLIANT TECHSYSTEMS INC. DEFINED BENEFIT
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (the “Plan”).

 

SECTION 3

 

PARTICIPATING EMPLOYEES

 

3.1.                                        Participating Employees.  The
individuals eligible to participate in and receive benefits under the Plan
(“Participating Employees”) are those employees of Alliant Techsystems Inc. and
its affiliates:

 

(a)                                                                     who are
participants in the Alliant Techsystems Inc. Nonqualified Deferred Compensation
Plan or any other nonqualified deferred compensation plan maintained by Alliant
and its affiliates; or

 

(b)                                                                     whose
individual employment agreement or other separate written agreement between
Alliant (or an affiliate of Alliant) and such employee specifies that such
employee is eligible to receive benefits under this Plan; or

 

(c)                                                                      who are
Participants in one of the Pension Plans (as described in Section 3.2 below) and
(i) who are actively employed by Alliant Techsystems Inc. or its affiliates or
on approved leave of absence, and (ii) whose benefits under the applicable
Pension Plan would be greater if computed without regard to the limits imposed
under Code sections 401(a)(17) and 415; or

 

(d)                                                                     who are
affirmatively selected for participation in this Plan by the Chief Executive
Officer (“CEO”) of Alliant (or any person authorized to act on behalf of the CEO
by the Board of Directors of Alliant Techsystems Inc. (the “Board of Directors”)
and, for a Section 16 Officer, by the Personnel and Compensation Committee of
the Board of Directors).

 

For purposes of this Plan, a Section 16 Officer is an officer of Alliant (or an
affiliate of Alliant) who is subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended.  Notwithstanding anything
apparently to the contrary contained in this Plan, the Plan shall be construed
and administered to prevent the duplication of benefits provided under this Plan
and any other qualified or nonqualified plan maintained in whole or in part by
Alliant or any predecessor, successor or affiliate.

 

Notwithstanding anything apparently to the contrary contained in this Plan, no
individual hired or rehired as an employee of Alliant or any of its affiliates
on or after January 1, 2007 shall be a Participating Employee with respect to
any period of employment beginning on or after January

 

4

--------------------------------------------------------------------------------


 

1, 2007, except as and in accordance with such terms as may be specified by the
Personnel and Compensation Committee of the Board of Directors of Alliant.

 

3.2.                                        Applicable Pension Plans.  For
purposes of this Plan, the “Pension Plans” are:

 

(a)                                                                     Alliant
Techsystems Inc. Pension and Retirement Plan, including the benefit structures
under such plan known as the Alliant Techsystems Inc. Retirement Formula, the
Alliant Techsystems Inc. Aerospace Pension Formula, the ATK SEG Retirement
Formula, the Federal Cartridge Company Pension Formula, the ATK Pension Equity
Formula, the Alliant Lake City Retirement Formula, the Alliant Techsystems Inc.
Retirement Income Formula (GOCO), and the ATK Cash Balance Formula; and

 

(b)                                                                     Thiokol
Propulsion Pension Plan, including the benefit structures known as the Former
Thiokol Propulsion Pension Plan Formula, the Thiokol Pension Equity Formula, and
the Thiokol Cash Balance Formula.

 

3.3.                                        Overriding Exclusion. 
Notwithstanding anything apparently to the contrary in this Plan or in any
written communication, summary, resolution or document or oral communication, no
individual shall be a Participating Employee in this Plan, develop benefits
under this Plan or be entitled to receive benefits under this Plan (either for
the employee or his or her survivors) unless such individual is a member of a
select group of management or highly compensated employees (as that expression
is used in ERISA).  If a court of competent jurisdiction, any representative of
the U.S. Department of Labor or any other governmental, regulatory or similar
body makes any direct or indirect, formal or informal, determination that an
individual is not a member of a select group of management or highly compensated
employees (as that expression is used in ERISA), such individual shall not be
(and shall not have ever been) a Participating Employee in this Plan at any
time.  If any person not so defined has been erroneously treated as a
Participating Employee in this Plan, upon discovery of such error such person’s
erroneous participation shall immediately terminate ab initio and upon demand
such person shall be obligated to reimburse Alliant for all amounts erroneously
paid to him or her.

 

SECTION 4

 

BENEFITS PAYABLE

 

4.1.                                        Benefit for Participating Employees

 

4.1.1.                                                      Amount of Benefit. 
This Plan shall pay to Participating Employees the excess, if any, of

 

(a)                                                                     the
amount that would have been payable under the applicable Pension Plan if such
benefit had been determined:

 

(i)                                     without regard to the benefit
limitations under section 415 of the Code, and

 

5

--------------------------------------------------------------------------------


 

(ii)                                  without regard to compensation limitation
of section 401(a)(17) of the Code, and

 

(iii)                               by including in Recognized Compensation,
Earnings and Final Average Earnings (as defined under the applicable Pension
Plan) amounts not otherwise included because they were deferred at the election
of the Participating Employee under the Alliant Techsystems Inc. Nonqualified
Deferred Compensation Plan or any other nonqualified deferred compensation plan
at the time or times when they would have been included but for such election to
defer; and

 

(iv)                              as adjusted pursuant to the terms of any
employment agreement or any separate written agreement between Alliant (or an
affiliate of Alliant) and the Participating Employee; minus

 

(b)                                                                     the
amount actually paid from the applicable Pension Plan.

 

Notwithstanding anything to the contrary in the Plan, if the Participating
Employee is a Participant in the Alliant Techsystems Inc. Pension and Retirement
Plan under the benefit structure formerly known as the ATK SEG Retirement Plan
or the Federal Cartridge Company Pension Plan, any service of such Participating
Employee before December 7, 2001, shall be disregarded for benefit accrual
purposes in determining any excess benefit provided under this Plan.

 

Notwithstanding anything to the contrary in the Plan, this Plan shall pay to
Participating Employees identified on Schedule 1 attached to the Plan who
terminate employment at or after age 55 the greater of (i) the amount determined
under this Section 4.1.1 or (ii) the amount determined under this Section 4.1.1
as of June 30, 2013 as if the applicable Pension Plan were the benefit structure
known as the ATK Pension Equity Formula under the Alliant Techsystems Inc.
Pension and Retirement Plan plus the amount otherwise determined under Section
4.1.1 with respect to service beginning July 1, 2013.

 

Notwithstanding anything apparently to the contrary in this Plan, no benefit of
a Participating Employee who is a former employee of Alliant or any of its
affiliates and who is rehired by Alliant or any of its affiliates on or after
January 1, 2007 shall be attributable in whole or in part to employment,
services or compensation after such rehire date, except as and in accordance
with such terms as may be specified by the Personnel and Compensation Committee
of the Board of Directors of Alliant.

 

4.1.2.                                                      Form of Payment.

 

(a)                                                                     Except
as otherwise provided in this Section 4.1.2, for any Participating Employee who
terminates employment and receives or begins to receive benefits under the
applicable Pension Plan on or before December 31, 2006, the benefit under this
Plan (minus any withholding and payroll taxes which must be deducted therefrom)
shall be paid to the Participating Employee in the same manner, at the same
time, for the same duration and

 

6

--------------------------------------------------------------------------------


 

                                                                                   
in the same form as if such benefit has been paid directly from the applicable
Pension Plan.  All elections and optional forms of settlement in effect and all
other rules governing the payment of benefits under the applicable Pension Plan
shall, to the extent practicable, be given effect under this Plan so that the
Participating Employee will receive from a combination of the applicable Pension
Plan and this Plan the same benefit (minus the withholding, payroll and other
taxes which must be deducted therefrom) which would have been received under the
applicable Pension Plan if this Plan benefit had been paid from the applicable
Pension Plan.

 

(b)                                                                     The
provisions of subsection (a) of this Section 4.1.2 shall apply to any
Participating Employee who terminated employment before January 1, 2005 and
accrued no benefit under this Plan after December 31, 2004, but who does not
receive or begin to receive benefits under the applicable Pension Plan on or
before December 31, 2006.

 

(c)                                                                      Each
Participating Employee identified on Schedule 2 attached to this Plan shall be
permitted to elect on or before December 31, 2005 to receive benefits under this
Plan in the form of a lump sum or any other form of payment available under the
applicable Pension Plan. Lump sum payments shall be calculated as of the first
day of the month following termination of employment, using the interest rate
and mortality table described in section 417(e) of the Code, as in effect under
the Pension Plan on the first day of the month following termination of
employment.  Such payment shall be or begin to be made on the first day of the
seventh month following the month in which the Participating Employee terminates
employment if the Participating Employee is a “key employee,” within the meaning
of section 416(i) of the Code (disregarding section 416(i)(5)), or on the first
day of the first month following termination of employment if the Participating
Employee is not such a “key employee,” but in no event later than the later of
(i) the ninetieth day after whichever such date applies, or (ii) the last day of
the calendar year in which such date occurs.  Lump sum payments to “key
employees” shall be credited with simple interest from the first day of the
month following termination of employment to the date of payment at the interest
rate described in section 417(e) of the Code, as in effect under the Pension
Plan on the first day of the month following termination of employment.  In the
case of payments in a form other than a lump sum, the first such payment to a
Participating Employee who is a “key employee” shall include the amounts of the
monthly payments for the preceding six months. If a Participating Employee
identified in Schedule 2 elects a joint and survivor annuity, and the
Participating Employee’s joint annuitant dies before payments begin, amounts
otherwise payable as a joint and survivor annuity shall be paid in the form of a
single life annuity.

 

(d)                                                                     Each
Participating Employee not described in subsections (a), (b) or (c) of this
Section 4.1.2, who terminates employment on or before December 31,

 

7

--------------------------------------------------------------------------------


 

2006, shall receive payment of benefits under this Plan in the form of a lump
sum on the later of (i) the earliest date after January 1, 2007 on which payment
is administratively practicable, or (ii) the first day of the seventh month
following termination of employment, but in neither case later than December 31,
2007.  Lump sum payments shall be calculated as of January 1, 2007, using the
mortality table described in section 417(e) of the Code and an interest rate
that is the greater of 6% or the rate described in section 417(e) of the Code,
as in effect under the Pension Plan on that date, except that lump sums for
Participating Employees covered by the benefit structures known as (A) the
Alliant Techsystems Inc. Retirement Formula, the ATK Pension Equity Formula or
the ATK Cash Balance Formula under the Alliant Techsystems Inc. Pension and
Retirement Plan, or (B) the Thiokol Pension Equity Formula or Thiokol Cash
Balance Formula under the Thiokol Propulsion Pension Plan, shall be their
Account Balances (as that term is defined under those benefit structures,
respectively).  Lump sum payments made after January 31, 2007 shall be credited
with simple interest for the period from January 1, 2007 until the date of
payment at a rate equal to the greater of 6% or the rate described in section
417(e) of the Code, as in effect under the Pension Plan on January 1, 2007.

 

(e)                                                                      Each
Participating Employee not described in subsections (a), (b), (c), or (d) of
this Section 4.1.2 shall receive payment of benefits under this Plan in the form
of a lump sum on the later of (i) the first day of the seventh month following
the month in which the Participating Employee terminates employment or (ii)
February 1 of the calendar year following the calendar year in which the
Participating Employee terminates employment, but in neither case later than the
last day of the calendar year following the calendar year in which the
Participating Employee terminates employment.  All lump sum amounts paid under
this Subsection (e) shall be determined as of the date of termination of
employment, based on the mortality table described in section 417(e) of the Code
and an interest rate that is the greater of 6% or the interest rate described in
section 417(e) of the Code (as in effect under the Pension Plan on the first day
of the month following termination of employment), except that lump sums for
Participating Employees covered by the benefit structures known as (A) the
Alliant Techsystems Inc. Retirement Formula, the ATK Pension Equity Formula or
the ATK Cash Balance Formula under the Alliant Techsystems Inc. Pension and
Retirement Plan, or (B) the Thiokol Pension Equity Formula or Thiokol Cash
Balance Formula under the Thiokol Propulsion Pension Plan, shall be their
Account Balances (as that term is defined under those benefit structures,
respectively).  Simple interest will be credited for the period from the first
day of the month following termination of employment until the date of payment,
at a rate equal to the greater of 6% or the rate described in section 417(e) of
the Code, as in effect under the Pension Plan on the first day of the month
following termination of employment.

 

8

--------------------------------------------------------------------------------


 

(f)                                                                       For
purposes of Section 4.6.2 and subsections (d) and (e) of this Section 4.1.2, for
lump sums calculated using the stated interest and mortality factors, lump sum
amounts shall be determined on the basis of (i) the immediate annuity to which
the Participating Employee is entitled under the applicable Pension Plan in the
case of a Participating Employee who is entitled to an immediate annuity under
the applicable Pension Plan, or (ii) the annuity to which the Participating
Employee is entitled at Normal Retirement Age (as that term is defined in the
applicable Pension Plan) under the applicable Pension Plan in the case of a
Participating Employee who is not entitled to an immediate annuity under the
applicable Pension Plan.

 

(g)                                                                      Any
reference in this Plan to termination of employment shall mean the separation
from service with Alliant and all entities treated as members of the same
controlled group with Alliant under section 414(b) or (c) of the Code. 
Controlled group membership shall be determined by substituting “at least 50
percent” for “at least 80 percent” each place it appears in section 1563(a)(1),
(2) and (3) of the Code, and by substituting “at least 50 percent” for “at least
80 percent” each place it appears in Treas. Reg. § 1.414(c)-2.

 

4.2.                                        Benefit to Beneficiaries.

 

4.2.1.                                                      Amount of Benefit. 
Unless the Participating Employee (i) is identified on Schedule 2 attached to
this Plan and has received or begun to receive his or her benefits under this
Plan prior to death, or (ii) has received a lump sum under Section 4.1 hereof,
there shall be paid under this Plan to the surviving spouse or other joint or
contingent annuitant or beneficiary the excess, if any, of

 

(a)                                                                     the
amount which would have been payable under the applicable Pension Plan if such
benefit had been determined:

 

(i)                                     without regard to the benefit
limitations of section 415 of the Code, and

 

(ii)                                  without regard to compensation limitation
of section 401(a)(17) of the Code, and

 

(iii)          by including in Recognized Compensation, Earnings and Final
Average Earnings (as defined under the applicable Pension Plan) amounts not
otherwise included because they were deferred at the election of the
Participating Employee under the Alliant Techsystems Inc. Nonqualified Deferred
Compensation Plan or any other nonqualified deferred compensation plan at the
time or times when they would have been included but for such election to defer;
and

 

9

--------------------------------------------------------------------------------


 

(iv)                              as adjusted pursuant to the terms of any
employment agreement or any separate written agreement between Alliant and the
Participating Employee; minus

 

(b)                                                                     the
amount actually paid from the applicable Pension Plan.

 

4.2.2.                                                      Form of Payment. 
Except as may be specifically provided in this Plan, this benefit (minus any
withholding and payroll taxes which must be deducted therefrom) shall be paid to
such person in the same manner, at the same time, for the same duration and in
the same form as if such benefit has been paid directly from the applicable
Pension Plan.  All elections and optional forms of settlement in effect and all
other rules governing the payment of benefits under the applicable Pension Plan
shall, to the extent practicable, be given effect under this Plan so that such
person will receive from a combination of the applicable Pension Plan and this
Plan the same benefit (minus the withholding, payroll and other taxes which must
be deducted therefrom) if this Plan benefit had been paid from the applicable
Pension Plan.  Notwithstanding the foregoing provisions of this Section 4.2.2,
in the event of the death of any Participating Employee who (i) is not described
in subsections (a), (b), or (c) of Section 4.1.2 or (ii) is described in
subsection (c) of Section 4.1.2 but dies before payment under this Plan has been
made or begun, payment of any benefits under this Section 4.2 shall be made in a
lump sum, determined in accordance with Section 4.1.2(d) or (e), as applicable,
as soon as administratively practicable after the Participating Employee’s
death, but in no event later than the later of the ninetieth day after the
Participating Employee’s death or the last day of the calendar year in which the
Participating Employee’s death occurs.

 

4.3.                                                                Special Rule
for CECP.  This Plan shall pay to Participating Employees who are also entitled
to benefits under the Alliant Techsystems Inc. Supplementary Executive
Retirement Plan for CECP Participants (see Appendix A) the excess, if any, of:

 

(i)                                     the amount that would have been payable
under the applicable Pension Plan if such benefit had been determined without
regard to the benefit limitations under section 415 of the Code and without
regard to compensation limitation of section 401(a)(17) of the Code plus, if
applicable, the amount that would have been payable if the amount of any
deferred incentive award in the year in which the award would otherwise have
been paid by the Honeywell Inc. Corporate Executive Compensation Plan would have
been included under the definition of “Earnings” for purposes of arriving at
“Final Average Earnings,” over

 

(ii)           the amount actually paid from the applicable Pension Plan after
taking into account the benefit limitations under section 415 of the Code and
the compensation limitation of section 401(a)(17) of the Code plus, if
applicable, the amount actually paid from the Honeywell Inc. Corporate Executive
Compensation Plan for CECP Participants (Appendix A).

 

10

--------------------------------------------------------------------------------


 

This benefit (minus any withholding and payroll taxes which must be deducted
therefrom) shall be paid to the Participating Employee in the same manner, at
the same time, for the same duration and in the same form as if such benefit has
been paid directly from the applicable Pension Plan.  All elections and optional
forms of settlement in effect and all other rules governing the payment of
benefits under the applicable Pension Plan shall, to the extent practicable, be
given effect under this Plan so that the Participating Employee will receive
from a combination of the applicable Pension Plan and this Plan the same benefit
(minus the withholding, payroll and other taxes which must be deducted
therefrom) which would have been received under the applicable Pension Plan if
the limitation on benefits under section 415 of the Code, the compensation
limitation of section 401(a)(17) of the Code and the exclusion from the
definition of “Earnings” of the amount of any deferred incentive award had not
been in effect.

 

4.4.                                        Vesting.  The benefit of a
Participating Employee under this Plan shall vest when the applicable Pension
Plan vests, including any full (100%) vesting due to a Change in Control (as
defined under the applicable Pension Plan), or, if earlier, pursuant to the
terms of any employment agreement or separate written agreement between Alliant
(or an affiliate of Alliant) and the Participating Employee.

 

4.5.                                        General Distribution Rules.

 

4.5.1.                                                      Section 162(m)
Determination.  If a Participating Employee will receive a lump sum under the
Plan pursuant to Section 4.1 or Section 4.3 and if the PRC (or, for any Section
16 Officer, the Board of Directors) determines that delaying the time such
payment is made would increase the probability that such payment would be fully
deductible for federal or state income tax purposes, Alliant may unilaterally
delay the time of the making of such payment or any portion of such payment
until the earliest year during which Alliant reasonably anticipates that the
payment will be fully deductible, but not later than twenty-four (24) months
after the date such payment would otherwise be payable.

 

4.5.2.                                                      Exception for Small
Benefits.  Notwithstanding any other provision of this Plan to the contrary,
Alliant shall pay any benefit which is payable under this Plan to a
Participating Employee or a Beneficiary in a lump sum payment, at the time
otherwise required under the terms of this Plan, if the present value of the
benefit (as determined under the actuarial factors for the applicable Pension
Plan for such Participating Employee or Beneficiary) is $50,000 or less, and the
Participating Employee or Beneficiary either has accrued a benefit under this
Plan after December 31, 2004 or is not receiving benefit payments under this
Plan on or before December 31, 2005.  In the case of any Participating Employee
or Beneficiary who accrued no benefit under this Plan after December 31, 2004
and is receiving benefit payments under this Plan on or before December 31,
2005, Alliant, in its discretion, may pay any remaining benefit which is payable
under this Plan in a lump sum payment if the present value of the benefit (as
determined under the actuarial factors for the applicable Pension Plan for such
Participating Employee or Beneficiary) is $50,000 or less.  Notwithstanding any
provisions of this Section 4.6.2 to the contrary, lump sums for Participating
Employees covered by the benefit structures known as (A) the Alliant Techsystems
Inc. Retirement Formula, the ATK Pension Equity Formula or the ATK Cash Balance
Formula under the Alliant Techsystems Inc. Pension and Retirement Plan, or (B)
the Thiokol Pension Equity Formula or Thiokol Cash Balance

 

11

--------------------------------------------------------------------------------


 

Formula under the Thiokol Propulsion Pension Plan, shall be their Account
Balances (as that term is defined under those benefit structures, respectively).

 

SECTION 5

 

FUNDING

 

5.1.                                        Funding.  Alliant shall be
responsible for paying all benefits due hereunder.  Until all payments due under
Section 4 are paid in full and for the purpose of facilitating the payment of
benefits due under those Sections, Alliant may (but shall not be required to)
establish and maintain a grantor trust pursuant to an agreement between Alliant
and a trustee selected by Alliant; provided, however, that any such grantor
trust must be structured so that it does not result in any federal income tax
consequences to any Participating Employee until such employee actually receives
payments due under Section 4.  Alliant may contribute to a grantor trust thereby
created such amounts as it may from time to time determine.

 

5.2.                                        Corporate Obligation.  Neither
Alliant’s officers nor any member of its Board of Directors nor any member of
the PRC in any way secures or guarantees the payment of any benefit or amount
which may become due and payable hereunder to or with respect to any
Participating Employee.  Each Participating Employee and other person entitled
at any time to payments hereunder shall look solely to the assets of Alliant for
such payments as an unsecured, general creditor.  After benefits shall have been
paid to or with respect to a Participating Employee and such payment purports to
cover in full the benefit hereunder, such former Participating Employee or other
person or persons, as the case may be, shall have no further right or interest
in the other assets of Alliant in connection with this Plan.  Neither Alliant
nor any of its officers nor any member of its Boards of Directors nor any member
of the PRC shall be under any liability or responsibility for failure to effect
any of the objectives or purposes of the Plan by reason of the insolvency of
Alliant.

 

SECTION 6

 

GENERAL MATTERS

 

6.1.                                        Amendment and Termination.  Alliant
reserves the power to amend or terminate this Plan either prospectively or
retroactively or both:

 

(a)                                                                     in any
respect by resolution of the Board of Directors of Alliant; or

 

(b)                                                                     in any
respect by action of the Personnel and Compensation Committee of the Board of
Directors of Alliant (or any successor committee); or

 

(b)                                                                     in any
respect by action of any other committee or person determined by the Board of
Directors of Alliant;

 

12

--------------------------------------------------------------------------------


 

at any time and for any reason deemed sufficient by it without notice to any
person affected by this Plan and may likewise terminate or curtail the benefits
of this Plan both with regard to persons expecting to receive benefits in the
future and persons already receiving benefits at the time of such action;
provided, however, that Alliant may not amend or terminate the Plan with respect
to benefits that have accrued and are vested pursuant to Section 4.3, the
applicable Pension Plan or an individual agreement between Alliant and the
Participating Employee.  No modification of the terms of this Plan shall be
effective unless it is in writing and signed on behalf of Alliant by a person
authorized to execute such writing.  No oral representation concerning the
interpretation or effect of this Plan shall be effective to amend the Plan.

 

6.2.                                        Limited Benefits.  This Plan shall
not provide any benefits with respect to any defined contribution plan.

 

6.3.                                        Spendthrift Provision.  No
Participating Employee, surviving spouse, joint or contingent annuitant or
beneficiary shall have the power to transmit, assign, alienate, dispose of,
pledge or encumber any benefit payable under this Plan before its actual payment
to such person.  The PRC shall not recognize any such effort to convey any
interest under this Plan.  No benefit payable under this Plan shall be subject
to attachment, garnishment, execution following judgment or other legal process
before actual payment to such person.

 

6.4.                                        Errors in Computations.  Alliant
shall not be liable or responsible for any error in the computation of any
benefit payable to or with respect to any Participating Employee resulting from
any misstatement of fact made by the Participating Employee or by or on behalf
of any survivor to whom such benefit shall be payable, directly or indirectly,
to Alliant, and used by Alliant in determining the benefit.  Alliant shall not
be obligated or required to increase the benefit payable to or with respect to
such Participating Employee which, on discovery of the misstatement, is found to
be understated as a result of such misstatement of the Participating Employee. 
However, the benefit of any Participating Employee which is overstated by reason
of any such misstatement or any other reason shall be reduced to the amount
appropriate in view of the truth (and to recover any prior overpayment).

 

6.5.                                        Correction of Errors.  If any
Participating Employee in any written statement required under the Plan document
shall misstate such Participating Employee’s age or the age of any person upon
whose survival the payment of any benefit in respect of such Participating
Employee is contingent or any other fact the misstatement of which would affect
the amount of a benefit payable hereunder, the accrual of benefits in respect of
such Participating Employee shall not be invalidated, but the amount of the
benefit to be available with respect to such Participating Employee will be
adjusted retroactively to the amount which would have been payable if such fact
or facts had not been misstated.  It is recognized that errors may occur during
the administration of the Plan which may result in incorrect statement or
payment of benefits.  If an administrative error occurs, the amount of benefits
available to such Participating Employee shall be the correct amount determined
under the Plan document and future benefits to such Participating Employee shall
be adjusted to reflect any prior mistakes under rules adopted by Alliant.  If no
further benefits are payable under the Plan, Alliant will take whatever steps it
determines are reasonable to collect such overpayments on behalf of the Plan. 
In no event will the Plan be liable to pay any greater benefit in respect of any
Participating Employee than that

 

13

--------------------------------------------------------------------------------


 

which would have been payable on the basis of the truth and the provisions of
this Plan document.

 

SECTION 7

 

FORFEITURE OF BENEFITS

 

All unpaid benefits under this Plan shall be permanently forfeited upon the
determination by Alliant that the Participating Employee, either before or after
termination of employment:

 

(a)                                                                     engaged
in a criminal or fraudulent conduct resulting in material harm to Alliant or an
affiliate of Alliant; or

 

(b)                                                                     made an
unauthorized disclosure to any competitor of any material confidential
information, trade information or trade secrets of Alliant or an affiliate of
Alliant; or

 

(c)                                                                     
provided Alliant or an affiliate of Alliant with materially false reports
concerning his or her business interests or employment; or

 

(d)                                                                     made
materially false representations which are relied upon by Alliant or an
affiliate of Alliant in furnishing information to an affiliate, partner,
shareholders, accountants, auditor, a stock exchange, the Securities and
Exchange Commission or any regulatory or governmental agency; or

 

(e)                                                                     
maintained an undisclosed, unauthorized and material conflict of interest in the
discharge of the duties owed by him or her to Alliant or an affiliate of
Alliant; or

 

(f)                                                                      
engaged in conduct causing a serious violation of state and federal law by
Alliant or an affiliate of Alliant; or

 

(g)                                                                      engaged
in theft of assets or funds of Alliant or an affiliate of Alliant; or

 

(h)                                                                     has been
convicted of any crime which directly or indirectly arose out of his her
employment relationship with Alliant or an affiliate of Alliant or materially
affected his or her ability to discharge the duties of his or her employment
with Alliant or an affiliate of Alliant; or

 

(i)                                                                        
engaged during his or her employment or within two (2) years after termination
of employment in any employment with a competitor, or engaged in any activity in
competition with Alliant, without the consent of Alliant.

 

14

--------------------------------------------------------------------------------


 

SECTION 8

 

DETERMINATIONS AND CLAIMS PROCEDURE

 

8.1.                                        Determinations.  The Personnel and
Compensation Committee of Alliant Techsystems Inc.’s Board of Directors (the
“Committee”) and the ATK Pension and Retirement Committee (“PRC”) shall make
such determinations as may be required from time to time in the administration
of the Plan.  The Committee and the PRC shall have the final and conclusive
discretionary authority and responsibility to interpret and construe the Plan
and to determine all factual and legal questions under the Plan, including but
not limited to the entitlement of Participating Employees and Beneficiaries, and
the amounts of their respective interests.  Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.

 

8.2.                                        Claims Procedure.  Until modified by
the Committee, the claims procedure set forth in this Section 8 shall be the
mandatory claims and review procedure for the resolution of disputes and
disposition of claims filed under the Plan.

 

8.2.1.                                                      Original Claim.  Any
person may, if he or she so desires, file with the PRC (or in the case of a
Section 16 officer, the Committee) a written claim for benefits under this
Plan.  Within ninety (90) days after the filing of such a claim, the PRC (or the
Committee for a Section 16 officer) shall notify the claimant in writing whether
the claim is upheld or denied in whole or in part or shall furnish the claimant
a written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred eighty (180) days from
the date the claim was filed) to reach a decision on the claim.  If the claim is
denied in whole or in part, the PRC (or the Committee for a Section 16 officer)
shall state in writing:

 

(a)                                                                     the
specific reasons for the denial;

 

(b)                                                                     the
specific references to the pertinent provisions of the Plan on which the denial
is based;

 

(c)                                                                      a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and

 

(d)                                                                     an
explanation of the claims review procedure set forth in this section.

 

8.2.2.                                                      Review of Denied
Claim.  Within sixty (60) days after receipt of notice that the claim has been
denied in whole or in part, the claimant may file with the Committee a written
request for a review and may, in conjunction therewith, submit written issues
and comments.  Within sixty (60) days after the filing of such a request for
review, the Committee shall notify the claimant in writing whether, upon review,
the claim was upheld or denied in whole or in part or shall furnish the claimant
a written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred

 

15

--------------------------------------------------------------------------------


 

twenty (120) days from the date the request for review was filed) to reach a
decision on the request for review.

 

8.2.3.                                                      General Rules.

 

(a)                                                                     No
inquiry or question shall be deemed to be a claim or a request for a review of a
denied claim unless made in accordance with the claims procedure.  The PRC may
require that any claim for benefits and any request for a review of a denied
claim be filed on forms to be furnished by the PRC upon request.

 

(b)                                                                     All
decisions on original claims shall be made by the PRC (or the Committee for a
Section 16 officer) and all decisions on requests for a review of denied claims
shall be made by the Committee.

 

(c)                                                                      the PRC
and the Committee may, in their discretion, hold one or more hearings on a claim
or a request for a review of a denied claim.

 

(d)                                                                     A
claimant may be represented by a lawyer or other representative (at the
claimant’s own expense), but the PRC and the Committee reserves the right to
require the claimant to furnish written authorization.  A claimant’s
representative shall be entitled, upon request, to copies of all notices given
to the claimant.

 

(e)                                                                      The
decision of the PRC (or the Committee for a Section 16 officer) on a claim and a
decision of the Committee on a request for a review of a denied claim shall be
served on the claimant in writing.  If a decision or notice is not received by a
claimant within the time specified, the claim or request for a review of a
denied claim shall be deemed to have been denied.

 

(f)                                                                       Prior
to filing a claim or a request for a review of a denied claim, the claimant or
his or her representative shall have a reasonable opportunity to review a copy
of the Plan and all other pertinent documents in the possession of the PRC and
the Committee.

 

(g)                                                                      The PRC
and the Committee may permanently or temporarily delegate its responsibilities
under this claims procedure to an individual or a committee of individuals.

 

8.3.                                        Limitations and Exhaustion.

 

8.3.1.                                                      Limitations.  No
claim shall be considered under these administrative procedures unless it is
filed with the PRC (or the Committee for a Section 16 officer) within one (1)
year after the claimant knew (or reasonably should have known) of the principal
facts on which the claim is based.  Every untimely claim shall be denied by the
PRC (or the Committee for a Section 16 officer) without regard to the merits of
the claim.  No legal action (whether arising under section 502 or section 510 of
ERISA or under any other statute or non-statutory

 

16

--------------------------------------------------------------------------------


 

law) may be brought by any claimant on any matter pertaining to this Plan unless
the legal action is commenced in the proper forum before the earlier of:

 

(a)                                                                     two (2)
years after the claimant knew (or reasonably should have known) of the principal
facts on which the claim is based, or

 

(b)                                                                     ninety
(90) days after the claimant has exhausted these administrative procedures.

 

Knowledge of all facts that a Participating Employee knew (or reasonably should
have known) shall be imputed to each claimant who is or claims to be a
Beneficiary of the Participating Employee (or otherwise claims to derive an
entitlement by reference to a Participating Employee) for the purpose of
applying the one (1) year and two (2) year periods.

 

8.3.2.                                                      Exhaustion
Required.  The exhaustion of these administrative procedures is mandatory for
resolving every claim and dispute arising under this Plan.  As to such claims
and disputes:

 

(a)                                                                     no
claimant shall be permitted to commence any legal action relating to any such
claim or dispute (whether arising under section 502 or section 510 of ERISA or
under any other statute or non-statutory law) unless a timely claim has been
filed under these administrative procedures and these administrative procedures
have been exhausted; and

 

(b)                                                                     in any
such legal action all explicit and implicit determinations by the PRC and the
Committee (including, but not limited to, determinations as to whether the claim
was timely filed) shall be afforded the maximum deference permitted by law.

 

SECTION 9

 

PLAN ADMINISTRATION

 

9.1.                                        Committee. Except as otherwise
provided herein, functions generally assigned to Alliant shall be discharged by
the Committee or delegated and allocated as provided herein.

 

9.2.                                        Senior Vice President of Human
Resources. The most senior executive responsible for the human resources
function (“Senior Vice President of Human Resources”) shall:

 

(a)                                                                     keep all
books of account, records and other data as may be necessary for the proper
administration of the Plan; notify Alliant of any action taken by the PRC and,
when required, notify any other interested person or persons;

 

(b)                                                                    
determine from the records of Alliant the compensation, status and other facts
regarding Participating Employees and other employees;

 

17

--------------------------------------------------------------------------------


 

(c)                                                                     
prescribe forms to be used for distributions, notifications, etc., as may be
required in the administration of the Plan;

 

(d)                                                                     set up
such rules, applicable to all Participating Employees similarly situated, as are
deemed necessary to carry out the terms of this Plan;

 

(e)                                                                      perform
all other acts reasonably necessary for administering the Plan and carrying out
the provisions of this Plan and performing the duties imposed on it by the Board
of Directors;

 

(f)                                                                      
resolve all questions of administration of the Plan not specifically referred to
in this section; and

 

(g)                                                                     
delegate or redelegate to one or more persons, jointly or severally, such
functions assigned to the Senior Vice President of Human Resources hereunder as
it may from time to time deem advisable.

 

9.3.                                        PRC.  If there shall at any time be
three (3) or more members of the PRC serving hereunder who are qualified to
perform a particular act, the same may be performed, on behalf of all, by a
majority of those qualified, with or without the concurrence of the minority. 
No person who failed to join or concur in such act shall be held liable for the
consequences thereof, except to the extent that liability is imposed under
ERISA.

 

9.4.                                        Delegation.  The Committee and the
members of the Committee and PRC shall not be liable for an act or omission of
another person with regard to a responsibility that has been allocated to or
delegated to such other person pursuant to the terms of the Plan or pursuant to
procedures set forth in the Plan Statement.

 

9.5.                                        Conflict of Interest.  If any
individual to whom authority has been delegated or redelegated hereunder shall
also be a Participating Employee in this Plan, such Participating Employee shall
have no authority with respect to any matter specially affecting such
Participating Employee’s individual rights hereunder or the interest of a person
superior to him or her in the organization (as distinguished from the rights of
all Participating Employees and Beneficiaries or a broad class of Participating
Employees and Beneficiaries), all such authority being reserved exclusively to
other individuals as the case may be, to the exclusion of such Participating
Employee, and such Participating Employee shall act only in such Participating
Employee’s individual capacity in connection with any such matter.

 

9.6.                                        Administrator.  Alliant shall be the
administrator for purposes of section 3(16)(A) of ERISA.

 

9.7.                                        Service of Process.  In the absence
of any designation to the contrary by the PRC, the General Counsel of Alliant is
designated as the appropriate and exclusive agent for the receipt of process
directed to this Plan in any legal proceeding, including arbitration, involving
this Plan.

 

9.8.                                        Expenses.  All expenses of
administering this Plan shall be borne by Alliant.

 

18

--------------------------------------------------------------------------------


 

9.9.                                        Tax Withholding.  Alliant shall
withhold the amount of any federal, state or local income tax or other tax
required to be withheld by Alliant under applicable law with respect to any
amount payable under this Plan.

 

9.10.                                 Certifications.  Information to be
supplied or written notices to be made or consents to be given by the Board of
Directors or the PRC pursuant to any provision of this Plan may be signed in the
name of the Board of Directors, the Committee or the PRC by any officer who has
been authorized to make such certification or to give such notices or consents.

 

9.11.                                 Rules and Regulations.  Any rule not in
conflict or at variance with the provisions hereof may be adopted by the PRC.

 

SECTION 10

 

CONSTRUCTION

 

10.1.                                 Defined Terms.  Words and phrases used in
this Plan with initial capital letters, which are defined in the applicable
Pension Plans’ documents and which are not separately defined in this Plan shall
have the same meaning ascribed to them in the applicable Pension Plans’
documents unless in the context in which they are used it would be clearly
inappropriate to do so.

 

10.2.                                 ERISA Status.  This Plan is maintained
with the understanding that it is a nonqualified deferred compensation plan for
the benefit of a select group of management or highly compensated employees
within the meaning of section 201(2), section 301(3) and section 401(a)(1) of
ERISA.  Each provision shall be interpreted and administered accordingly.  If
any individually contracted supplemental retirement arrangement with any Section
16 Officer is deemed to be covered by ERISA, such arrangement shall be included
in the Plan but only to the extent that such inclusion is necessary to comply
with ERISA.

 

10.3.                                 IRC Status.  This Plan is intended to be a
nonqualified deferred compensation arrangement.  The rules of section 401(a) et.
seq. of the Code shall not apply to this Plan.  The rules of section 3121(v) and
section 3306(r)(2) of the Code shall apply to this Plan.

 

10.4.                                 Effect on Other Plans.  This Plan shall
not alter, enlarge or diminish any person’s employment rights or obligations or
rights or obligations under the Pension Plans or any other plan.  It is
specifically contemplated that the Pension Plans will, from time to time, be
amended and possibly terminated.  All such amendments and termination shall be
given effect under this Plan (it being expressly intended that this Plan shall
not lock in the benefit structures of the Pension Plans as they exist at the
adoption of this Plan or upon the commencement of participation, or commencement
of benefits by any Participating Employee).

 

10.5.                                 Disqualification.  Notwithstanding any
other provision of this Plan or any election or designation made under the Plan,
any individual who feloniously and intentionally kills a Participating Employee
shall be deemed for all purposes of this Plan and all elections and designations
made under this Plan to have died before such Participating Employee.  A final
judgment of conviction of felonious and intentional killing is conclusive for
this purpose.  In the

 

19

--------------------------------------------------------------------------------


 

absence of a conviction of felonious and intentional killing, the PRC shall
determine whether the killing was felonious and intentional for this purpose.

 

10.6.                                 Rules of Document Construction.  Whenever
appropriate, words used herein in the singular may be read in the plural, or
words used herein in the plural may be read in the singular; the masculine may
include the feminine; and the words “hereof,” “herein” or “hereunder” or other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular paragraph or Section of this Plan unless the context
clearly indicates to the contrary.  The titles given to the various Sections of
this Plan are inserted for convenience of reference only and are not part of
this Plan, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof.

 

10.7.                                 References to Laws.  Any reference in this
Plan to a statute or regulation shall be considered also to mean and refer to
any subsequent amendment or replacement of that statute or regulation.

 

10.8.                                 Effect on Employment.  Neither the terms
of this Plan nor the benefits hereunder nor the continuance thereof shall be a
term of the employment of any employee.  Except as provided in Section 6.1,
Alliant shall not be obliged to continue the Plan.  The terms of this Plan shall
not give any employee the right to be retained in the employment of any
Employer.

 

10.9.                                 Choice of Law.  This instrument has been
executed and delivered in the State of Minnesota and has been drawn in
conformity to the laws of that State and shall, except to the extent that
federal law is controlling, be construed and enforced in accordance with the
laws of the State of Minnesota.

 

This Plan, as amended and restated herein, was adopted by the Personnel and
Compensation Committee of the Board of Directors of Alliant Techsystems Inc. on
this 31st day of January, 2013.

 

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SERP

 

A. Executive Officers (as defined under the Securities Exchange Act of 1934)

 

Blake Larson

 

--------------------------------------------------------------------------------